 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HENRY CHARLES JOHNSON, JR.,                      No. 2:18-cv-2221 JAM CKD P
12                       Plaintiff,
13            v.                                       ORDER
14    JOHN ARABIA, et al.,
15                       Defendants.
16

17           On October 8, 2019, the court recommended that this action be dismissed without

18   prejudice. Plaintiff filed objections to the court’s recommendation on October 21, 2019. In light

19   of plaintiff’s objections, IT IS HEREBY ORDERED that:

20           1. The court’s October 8, 2019 findings and recommendations are vacated;

21           2. Plaintiff is granted 30 days within which to comply with the terms of the court’s

22   August 26, 2019 order. Failure to comply with the terms of that order within 30 days will result

23   in a recommendation that this action be dismissed.

24   /////

25   /////

26   /////

27   /////

28   /////
                                                       1
 1           3. The Clerk of the Court shall send plaintiff 4 USM-285 forms, one summons, an instruction

 2   sheet and a copy of plaintiff’s complaint (ECF No. 1).

 3   Dated: October 25, 2019
                                                       _____________________________________
 4
                                                       CAROLYN K. DELANEY
 5                                                     UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     john2221.8(1)
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   HERNY CHARLES JOHNSON, JR.,                     No. 2:18-cv-2221 JAM CKD P
12                     Plaintiff,
13          v.                                       NOTICE OF SUBMISSION
14   JOHN ARABIA, et al.,                            OF DOCUMENTS
15                     Defendants.
16

17         Plaintiff submits the following documents in compliance with the court's order filed

18   _____________________:

19         ____           completed summons form

20         ____           completed USM-285 forms

21         ____           copies of the ___________________
                                              Complaint
22

23   DATED:
24

25                                                       ____________________
                                                          Plaintiff
26
27

28
                                                     1
